 Case 1:20-cv-00472-GZS Document 8 Filed 12/28/20 Page 1 of 2                        PageID #: 30




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MAINE

 GREGORY PAUL VIOLETTE,                  :
                                         :
                             Plaintiff   :
                                         :
                                                              Case No. 1:20-cv-00472-GZS
           v.                            :
                                         :
                                         :
 CAPITAL ONE BANK (USA), N.A.,
                                         :
                                         :
                             Defendants.
                                         :



                DEFENDANT’S NOTICE OF NO STATE COURT RECORD

       Pursuant to this Court’s Procedural Order of December 22, 2020, in the above-captioned

action, the defendant informs this Court that there is no state court record available to be filed

herein due to the plaintiff’s failure to file the complaint and summons for the action that he

initiated pursuant to Me. R.C.P. 3.

                                              By:      /s/ David S. Sherman, Jr.
 Dated: December 22, 2020                           David S. Sherman, Jr., Esquire
                                                    Drummond Woodsum
                                                    84 Marginal Way, Suite 600
                                                    Portland, ME 04101-2480
                                                    T: (207) 253-0519
                                                    F: (207) 772-3627
                                                    E: DSherman@dwmlaw.com

                                                    Of Counsel
                                                    Andrew K. Stutzman, Esquire
                                                    Christopher A. Reese, Esquire
                                                    Stradley Ronon Stevens & Young, LLP
                                                    2005 Market Street, Suite 2600
                                                    Philadelphia, PA 19103
                                                    T: (215) 564-8000
                                                    F: (215) 564-8120
                                                    E: astutzman@stradley.com
                                                        creese@stradley.com
                                                    Attorneys for Defendant, Capital One Bank
                                                    (USA), N.A.
 Case 1:20-cv-00472-GZS Document 8 Filed 12/28/20 Page 2 of 2                   PageID #: 31




                                CERTIFICATE OF SERVICE

       I, David S. Sherman, Jr., hereby certify that on December 22, 2020, I caused the

foregoing Notice of No State Court Record to be filed with the Clerk of Court using the CM-

ECF filing system, and to be served by first class mail upon the following:


                                     Gregory Paul Violette
                                      21 Summer Street
                                     Madison, Maine 04950

                                     Gregory Paul Violette
                                       RRM Philadelphia
                                   Residential Reentry Office
                               2nd and Chestnut Street – 7th Floor
                                    Philadelphia, PA 19106

                                                         /s/ David S. Sherman, Jr.
                                                         David S. Sherman
